 1
 2
 3
 4
 5
 6
 7
 8                                        UNITED STATES DISTRICT COURT
 9
                                        EASTERN DISTRICT OF CALIFORNIA
10
11   CAROLINA ZAMORA MAGANA,        ) Case No.: 1:20-cv-00578 NONE SKO
                                    )
12             Plaintiffs,          ) ORDER SETTING SETTLEMENT CONFERENCE
                                    )
13         v.                       )
14   ARCHER DANIELS MIDLAND COMPANY )
     dba ADM GOLDEN PEANUT,         )
15                                  )
               Defendant.           )
16
17            A settlement conference is scheduled for May 19, 2021 at 10:00 a.m. via videoconference.

18            Unless otherwise permitted in advance by the Court, the attorneys who will try the case shall

19   appear at the Settlement Conference with the parties and the person or persons having full authority

20   to negotiate and settle the case on any reasonable terms1discussed at the conference. Consideration

21   of settlement is a serious matter that requires preparation prior to the settlement conference. Set forth

22   below are the procedures the Court will employ, absent good cause, in conducting the conference.

23            No later than May 6, 2021, the plaintiff SHALL submit to the defendant via fax or e-mail, a

24   written itemization of damages and a meaningful2 settlement demand which includes a brief

25   explanation of why such a settlement is appropriate. Thereafter, no later than May 11, 2021, the

26
              1
                Insurance carriers, business organizations, and governmental bodies or agencies whose settlement agreements are
27   subject to approval by legislative bodies, executive committees, boards of directors or the like may be represented by a
     person whose recommendations about settlement are relied upon by the ultimate decision makers.
28            2
                “Meaningful” means the offer is reasonably calculated to settle the case on terms acceptable to the offering party.
     “Meaningful” does not include an offer which the offering party knows will not be acceptable to the other party and is
     compromise, which takes into account the risk of loss for the party. If, however, the offering party is only willing to
     offer an amount it knows the other party will not accept, this should trigger a recognition the case is not in a settlement
     posture, and the parties should confer about continuing or vacating the settlement conference via stipulation.
 1   defendant SHALL respond via fax or e-mail, with an acceptance of the offer or with a meaningful
 2   counteroffer, which includes a brief explanation of why such a settlement is appropriate. The parties
 3   SHALL continue to exchange counteroffers until it is no longer productive.
 4          If settlement is not achieved, each party SHALL attach copies of their settlement offers to their
 5   Confidential Settlement Conference Statement, as described below. Copies of these documents shall
 6   not be filed on the court docket.
 7                   CONFIDENTIAL SETTLEMENT CONFERENCE STATEMENT
 8          No later than May 13, 2021, the parties shall submit, directly to Judge Thurston's chambers
 9   by e-mail to JLTOrders@caed.uscourts.gov, a Confidential Settlement Conference Statement. The
10   statement should not be filed with the Clerk of the Court nor served on any other party, although
11   the parties may file a Notice of Lodging of Settlement Conference Statement. Each statement shall be
12   clearly marked "confidential" with the date and time of the Settlement Conference indicated
13   prominently thereon.
14          The Confidential Settlement Conference Statement shall include the following:
15          A.      A brief statement of the facts of the case.
16          B.      A brief statement of the claims and defenses, i.e., statutory or other grounds upon
17   which the claims are founded; a forthright evaluation of the parties' likelihood of prevailing on the
18   claims and defenses; and a description of the major issues in dispute.
19          C.      A summary of the proceedings to date.
20          D.      An estimate of the cost and time to be expended for further discovery, pretrial and trial.
21          E.      The relief sought.
22          F.      The party's position on settlement, including present demands and offers and a history
23   of past settlement discussions, offers and demands.
24
25   IT IS SO ORDERED.
26
        Dated:     May 3, 2021                              _ /s/ Jennifer L. Thurston
27                                                 CHIEF UNITED STATES MAGISTRATE JUDGE

28
